Citation Nr: 1211602	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  10-39 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant's deceased spouse served in the military of the Republic of the Philippines.  The appellant asserts that he served in a guerilla unit.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 decision of the RO in Manila, the Republic of the Philippines.

The Board notes that, although the appellant requested a Board hearing in her substantive appeal (VA Form 9), she specifically withdrew her request in a November 2010 hearing response form.  There are no other outstanding hearing requests of record.


FINDINGS OF FACT

1.  There is no dispute as to the facts pertinent to resolution of this appeal.

2.  The appellant's deceased spouse had no recognized service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces, to qualify for a one-time payment from the FVEC Fund.


CONCLUSION OF LAW

The claim for a one-time payment from the FVEC Fund lacks legal merit.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (2011) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

As discussed below, there is no dispute as to the pertinent facts, such as the name or unit of service for the appellant's deceased spouse.  Pursuant to both 38 C.F.R. § 3.203(c) and VA Secretary's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008).  Here, the RO has submitted all pertinent identifying information for verification to the National Personnel Records Center (NPRC).  Although the appellant submitted additional documents to the RO subsequent to the response from the NPRC, these documents do not contain any different identifying information for the deceased spouse of the appellant, and are essentially duplicative of information previously supplied.  Therefore, it is not necessary to submit another request to NPRC.  The appellant has not made the RO or Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  There is no further assistance that would reasonably be expected to aid in deciding the claim.  Resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA benefits, including under the FVEC Fund.  

Analysis of Eligibility for FVEC One-Time Payment

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund (FVEC).  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service."  Nothing in the act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the (New) Philippine Scout under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538), Public Law 190, 79th Congress; and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In this case, the record contains a certification in September 2009 from the NPRC that the appellant's deceased spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Documents submitted by the appellant include a roster for the 59th Infantry Regiment, 5th MD Zabat's Guerilla Unit showing that the appellant's deceased spouse served as a Major in that unit.  The record also contains an Affidavit of Commanding Officer, dated January 1991, attesting to the service of the appellant's deceased spouse in the 59th Inf. Reg., 5th MD under Col. Zabat, with the rank of Major.  The record also contains a document from the Philippine Veterans Affairs Office attesting to the service of the appellant's deceased spouse in the Zabat Grla. Forces.  As noted above, while these documents were received after certification from NPRC was obtained, the information submitted to NPRC included all pertinent information, such as the name of the appellant's deceased spouse and his service with the 59th Inf. Rgmt., 5th MD Zabat Guerilla Unit.  

The appellant has made several assertions regarding her claim.  She has asserted that her husband fought for the restoration of freedom to the Filipino people; and, that he fought as a guerilla with the American soldiers and helped win the war for both the Americans and the Filipinos.  The Board reiterates that the information provided by the appellant was forwarded to NPRC.  The fact of the wartime service 

of the appellant's deceased spouse is not in doubt; however, the NPRC has certified that he did not have the requisite service for FVEC entitlement.  The NPRC verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992). 


ORDER

The appeal as to entitlement to a one-time payment from the FEVC is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


